                Case 1:21-cv-05543-LGS Document 10 Filed 09/01/21 Page 1 of 1




                                                             August 31, 2021
                                  Application GRANTED. The conference scheduled for September 16, 2021, at
VIA ECF                           10:50 a.m. is adjourned to October 21, 2021, at 10:50 a.m.
Honorable Judge Schofield
United States District Court  Dated: September 1, 2021
Southern District of New York        New York, New York
40 Centre Street
New York, NY 10007

          Re: Pascual v. Simply Gum, Inc..; Case No: 1:21-cv-05543-LGS

To the Honorable Judge Schofield,

          I represent Plaintiff Domingo Pascual (hereinafter “Plaintiff”) in the above-referenced
matter.
        The initial conference for this matter is set for Thursday, September 16, 2021, at 10:50
a.m. However, Plaintiff’s Counsel will be observing the Holiday of Yom Kippur and our offices
will be closed. As a result, Counsel for Plaintiff is requesting an adjournment of the conference
and proposed the dates October 21, 2021, October 25, 2021, and October 26, 2021, as
alternatives. Defendant has not yet appeared, so no consent has been given for this request.

          Thank you for your time and consideration of the above request.


                                                             Respectfully submitted,

                                                             /S/ Joseph H. Mizrahi
                                                             Joseph H. Mizrahi, Esq.
